DETAILED CORRESPONDENCE
Summary
This Office Action based on the Request for Continued Examination and Information Disclosure Statement filed with the Office on 25 October 2021, with regard to the Hemex Health, Inc. application.

Claims 1-28 are currently pending and have been fully considered.

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The indicated allowability of all instant claims is withdrawn in view of the newly discovered reference(s) to Chen, et al., Herr, et al., and Matsumoto, et al.  Rejections based on the newly cited reference(s) follow.

Information Disclosure Statement
The information disclosure statement (IDS) submitted regarding the present application filed on 25 October 2021, is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the IDS has been considered by the Examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3, 6-10, 12, 14 and 16-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by a published International Patent Application to Chen, et al. (WO 95/20161; hereinafter, “Chen”).

Regarding claim 1, Chen discloses a homogeneous immunoassay of analytes using capillary electrophoresis (Abstract), wherein such assays have been used to detect and quantitate serum proteins (p. 4, line 7; which reads upon the claimed, “[a] method of identifying whether a compound is present in a patient sample applied on a substrate”).  Chen teaches an immunoglobulin (p. 8, lines 25-26; which reads upon “providing a binder having a binder charge profile”).  Chen also teaches incubating a sample (p. 8, line 25), wherein the sample can be selected from the group that includes blood, serum, cerebrospinal fluid, urine and milk (p. 11, lines 1-4; which reads upon the limitation, “receiving a patient sample with the compound”).  Further, Chen teaches the immunoglobulin containing a fluorophore and being capable of specifically binding to the analyte, wherein the incubation is conducted under conditions sufficient to permit the immunoglobulin and the analyte to form an immunoglobulin-analyte complex (p. 8, lines 26-29; which reads upon “labeling . . . the binder . . . to produce a labeled binder . . . [and] causing the labeled binder to bind to the compound . . . to produce a labeled bound complex having a compound charge state, the compound charge state based on the binder charge profile”).  Chen additionally teaches subjecting an amount of incubated sample with the formed immunoglobulin-analyte complex to capillary electrophoresis (p. 8, lines 30-31) by introducing said sample to a capillary tube filed with an electrically conductive buffer solution for “open CE”, which obtains separations quite similar to gel-based electrophoresis (p. 20, line 20 – p. 21, line 8; which reads upon “applying the labeled bound complex to the substrate”, wherein the capillary tube corresponds to the claimed substrate).  Chen teaches capillary electrophoresis conducted under conditions sufficient to separate the immunoglobulin-analyte complex from uncomplexed immunoglobulin (p. 8, line 31 – p. 9, line 2), capillary electrophoresis inherently uses the application of electrical potential and separates by mass to charge ratio (e.g., Figure 10C; which reads upon the limitation, “applying an electrical potential to the substrate; [and] in response to the applied electrical potential, generating migration patterns of the labeled bound complex based in the compound charge state, the migration pattern generated as the bound complex migrates across the substrate at a migration velocity over a time period to produce a labeled bound complex band on the substrate”).  And, Chen teaches assaying the concentration of analyte by detecting the immunoglobulin-analyte complex; the detection being accomplished by inducing fluorescence of the fluorophore, and detecting the induced fluorescence; the detected induced fluorescence being directly proportional to the concentration of the analyte in the sample (p. 9, lines 3-7; which reads on the limitation, “identifying presence of the compound based the labeled bound complex band and one or more both of the migration pattern and the migration velocity”).

Regarding 2, Chen teaches immunoglobulins selected from the group consisting of a polyclonal antibody or a monoclonal antibody, among others (p. 11, lines 6-8).

Regarding claim 3, Chen teaches antibody-antigen complex is expected to have a charge-to-mass ratio at the arithmetic mean of those of the antigen and the modified antibody (p. 43, line 11-12).

Regarding claim 6, Chen teaches: (A) incubating the sample in the presence of an immunoglobulin, the immunoglobulin being capable of specifically and competitively binding to the analyte and to a fluorophore, wherein the incubation is conducted under conditions sufficient to permit the immunoglobulin and the analyte, or the immunoglobulin and the fluorophore to form an immunoglobulin-analyte complex; (B) subjecting an amount of any immunoglobulin-analyte or immunoglobulin-fluorophore complex of step (A) to capillary electrophoresis, the capillary electrophoresis being conducted under conditions sufficient to separate the complexes from uncomplexed fluorophore; and (C) assaying the concentration of analyte by detecting the immunoglobulin-fluorophore complex; the detection being accomplished by inducing fluorescence of the fluorophore, and detecting the induced fluorescence; the detected induced fluorescence being inversely proportional to the concentration of the analyte in the sample (p. 10, lines 3-16).

Regarding claims 7 and 8, Chen teaches use immunoglobulin containing fluorophores and enzyme substrate containing fluorophores are immunoglobulins and enzyme substrates labeled with a fluorophore during a labeling reaction (p. 9, lines 25-27).

Regarding claim 9, Chen teaches the fluorophore may be rhodamine (p. 10, lines 17-20), which a label mentioned for use in the instant specification.

Regarding claim 10, Chen teaches (A) incubating the sample in the presence of an immunoglobulin, the immunoglobulin being capable of specifically and competitively binding to the analyte and to a fluorophore, wherein the incubation is conducted under conditions sufficient to permit the immunoglobulin and the analyte, or the immunoglobulin and the fluorophore to form an immunoglobulin-analyte complex; (B) subjecting an amount of any immunoglobulin-analyte or immunoglobulin-fluorophore complex of step (A) to capillary electrophoresis, the capillary electrophoresis being conducted under conditions sufficient to separate the complexes from uncomplexed fluorophore; and (C) assaying the concentration of analyte by detecting the immunoglobulin-fluorophore complex; the detection being accomplished by inducing fluorescence of the fluorophore, and detecting the induced fluorescence; the detected induced fluorescence being inversely proportional to the concentration of the analyte in the sample (p. 10, lines 3-16).

Regarding claims 12 and 14, Chen teaches a 1.0 milliwatt helium neon laser used to excite a β-phycoerythrin label, and the fluorescent emission was collected, collimated and finally onto the photocathode of an end-on type photomultiplier tube (p. 37, lines 17-27). Additionally, Chen teaches the experiments demonstrate a CE/LIF based immunoassay technique that can be used to detect analytes at clinically useful concentration limits of analysis (10·9 to 10·10 M) (p. 39, lines, 9-11).
  
Regarding claim 16, (A) incubating the sample in the presence of an immunoglobulin, the immunoglobulin being capable of specifically and competitively binding to the analyte and to a fluorophore, wherein the incubation is conducted under conditions sufficient to permit the immunoglobulin and the analyte, or the immunoglobulin and the fluorophore to form an immunoglobulin-analyte complex; (B) subjecting an amount of any immunoglobulin-analyte or immunoglobulin-fluorophore complex of step (A) to capillary electrophoresis, the capillary electrophoresis being conducted under conditions sufficient to separate the complexes from uncomplexed fluorophore; and (C) assaying the concentration of analyte by detecting the immunoglobulin-fluorophore complex; the detection being accomplished by inducing fluorescence of the fluorophore, and detecting the induced fluorescence; the detected induced fluorescence being inversely proportional to the concentration of the analyte in the sample (p. 10, lines 3-16).

Regarding claims 17 and 18, Chen teaches the experiments demonstrate a CE/LIF based immunoassay technique that can be used to detect analytes at clinically useful concentration limits of analysis (10·9 to 10·10 M) (p. 39, lines, 9-11).

Regarding claim 19, Chen teaches an alternative approach to the analysis, which is also visually oriented, is based upon the manner in which slab-gel IFE results are derived, .i.e. bands at the location of the M-protein. Methods and apparati for converting electropherogram peaks into such bands are disclosed in co-pending U.S. Ser. No. 07/911,307 entitled "Method and Apparatus for Displaying Capillary Electrophoresis Data" by Gerald L. Klein and Steven P. Katzman, which is incorporated by reference into Chen (p. 28, line 30 – p. 29, line 4).

Regarding claim 20, Chen teaches the experiments demonstrate a CE/LIF based immunoassay technique that can be used to detect analytes at clinically useful concentration limits of analysis (10·9 to 10·10 M) (p. 39, lines, 9-11).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Chen in view of a US Patent Application Publication to Herr, et al. (US 2006/0194306 A1; hereinafter, “Herr”).

Regarding claim 4, Chen teaches the limitations of instant claim 1, as outlined above.
Chen does not explicitly teach the compound present in the patient sample is a virus or portion of a virus.
However, Herr discloses performing electrophoresis based immunoassays (Abstract), wherein is taught immunoassays are one of the most widely used and sensitive techniques for detection and quantitation of analytes such as viruses ([0006]).
At the time of the filing of the present application, it would have been obvious to one of ordinary skill in the art to have utilized the method taught by Chen to detect viruses, which Herr teaches immunoassays can be used to detect, because the presence of virus in patient samples is useful in medical diagnosis.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Chen in view of a published European Patent to Matsumoto, et al. (EP 1785724 B1; hereinafter, “Matsumoto”).

Regarding claim 11, Chen teaches the limitations of instant claim 1, as outlined above.
Chen does not explicitly teach the fluorescence label is europium.
However, Matsumoto discloses rare earth fluorescent labeling (Title), wherein is taught the use of a rare earth fluorescent complex DTBTA-Eu3+ to label a sample in a method of detecting and analysing said sample by electrophoresis ([0012]).
At the time of the filing of the present application, it would have been obvious to one of ordinary skill in the art to have made the simple substitution of the disclosed fluorophores in Chen with the rare earth fluorescent complex DTBTA-Eu3+ disclosed by Matsumoto (MPEP §2143 I B).


Allowable Subject Matter
Claim 28 is allowed.

Claims 5, 13, 15 and 21-27 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  The cited Chen reference is considered the closest prior art reference to the present claims.  However, Chen teaches use of open CE, which excludes the use of a gel or paper in capillary electrophoresis (as required by instant claims 5 and 27).  Chen does not teach detection of fluorescence during migration of the labeled bound complex (as required by instant claims 13, 21-22, 24, 25-26, and 28).  Further, Chen does not teach an excitation energy with a wavelength centered at 365 nm (as required by instant claim 15).  Chen does not teach or suggest calculating the concentration of the compound by comparing an absolute value of the band intensity of the labeled bound complex band with an empirical band intensity absolute value or a threshold band intensity absolute value (as required by instant claim 23).  

Interview with the Examiner
If at any point during the prosecution it is believe an interview with the Examiner would further the prosecution of an application, please consider this option.
The Automated Interview Request form (AIR) is available to request an interview to be scheduled with the Examiner.  First, an authorization for internet communications regarding the case should be filed prior or with an AIR online request.
The internet communication authorization form (SB/0439), which authorizes or withdraws authorization for internet-based communication (e.g., video conferencing, email, etc.) for the application must be signed by the applicant or the attorney/agent for applicant.  The form can be found at:
https://www.uspto.gov/sites/default/files/documents/sb0439.pdf
The AIR form can be filled out online, and is automatically forwarded to the Examiner, who will call to confirm a requested time and date, or set up a mutually convenient time for the interview.  The form can be found at:
https://www.uspto.gov/patent/uspto-automated-interview-request-air-form.html
The Examiner encourages, but does not require, interviews by the USPTO WebEx video conferencing.  This system allows for file-sharing along audio conferencing.  WebEx can be used as an internet browser add-on in Microsoft IE, Google Chrome, or Mozilla Foxfire, or as a temporary Java-based application on these browsers.  Steps for joining an Examiner setup WebEx can be found at the USPTO website:
https://www.uspto.gov/about-us/contact-us/video-conferencing-and-collaboration
Additionally, a blank email to the Examiner at the time of a telephonic interview can be used for a reply to easily allow for WebEx communication.
Please note, policy guidelines regarding Internet communications are detailed at MPEP §500-502.3, and office policy regarding interviews are detailed at MPEP §713.

	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN C BALL whose telephone number is (571)270-5119.  The examiner can normally be reached on M - F, 9 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on (571)272-8521.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/J. Christopher Ball/           Primary Examiner, Art Unit 1795                                                                                                                                                                                             	9 November 2021